                     UNITED STATES DISTRICT COURT                                         FI LED
                                                                                       IN CLERK'S OFFICE
                                                                                 U.S. DISTRICT COURT E.D.N.Y.
                     EASTERN DISTRICT OF NEW YORK

                                         N2 14-CR-95 (JFB)
                                                                                 *       APR 10 2019      *
                                                                                  LONG ISLANC OFFICE


                                UNITED STATES OF AMERICA,

                                             VERSUS

                                     OLENA KALICHENK0,

                                                             Defendant.


                                    MEMORANDUM AND ORDER
                                           April 10, 2019



JOSEPH F. BIANCO, District Judge:                     phone and parcel delivery service. The
                                                      government further alleged that Kalichenko
     On February 26, 2014, Olena Kalichenko           and Valerio exchanged emails regarding the
("Kalichenko" or "the defendant") was                 videos and sexually explicit acts. On August
charged, in a four-count indictment, with             20, 2014, the government obtained a
sexually exploiting a minor and related               superseding indictment against Kalichenko
offenses. Approximately five months later,            charging the following: (I) conspiracy to
on July 17, 2014, Kalichenko, a citizen and           sexually exploit a minor; (2) sexual
resident of Ukraine, was arrested by the FBI          exploitation of a minor; (3) sexual
after she traveled from the Ukraine to                exploitation of a minor outside of the United
New York. Kalichenko believed she was                 States for the purposes of transporting a
flying to New York in order to testify against        sexually explicit visual depiction of such
Joseph Valerio ("Valerio"), a resident of             conduct into the United States; (4)
Smithtown, New York and a United States               transportation of child pornography; and (5)
citizen, who had been charged in a separate           production of sexually explicit depictions of
superseding indictment with three counts of           a mmor for importation into the United
sexual exploitation of a child, one count of          States.
transportation of child pornography, one
count of receipt of child pornography, and                 On December 24, 2015, Kalichenko filed
one count of possession of child                      pre-trial motions including, inter alia, a
pornography. The government alleged, inter            motion to dismiss the indictment for lack of
alia, that Kalichenko filmed herself in the           jurisdiction, arguing that (I) the child
Ukraine with her daughter ("Jane Doe # I")            exploitation statutes at issue have no
doing various sexually explicit acts scripted         extraterritorial application to the conduct of a
by Valerio, and sent those videos to Valerio          citizen of the Ukraine that took place in the
in the United States through her mobile
Ukraine, and (2) the extraterritorial                         United States, and Kalichenko had fair
application of these statutes to Kalichenko                   warning of prosecution.
violates due process. In connection with that
motion, Kalichenko conceded that the "[t]he                                  II.      DISCUSSION
undisputed facts are that Ms. Kalichenko
made approximately twenty short video clips                        In the motion, Kai ichenko presented
and a disk containing images of herself and                   three separate challenges to the Court's
her two-year old daughter, and electronically                 jurisdiction: first, that 18 U.S.C. §§ 2251, 2
forwarded the short videos via electronic                     2252, and 2260 should not apply to a non-
medium and the disk via OHL to Valerio                        citizen acting outside the United States (see
residing in Smithtown, New York."                             Mem. Law at 23-24); second, that in this
(Memorandum of Law in Support of Pretrial                     particular case, Kalichenko's due process
Motions, ECF No. 58-1, at 21.) On March                       rights were arbitrarily and unfairly violated,
22, 2016, after the motion was fully briefed,                 because no nexus existed between her
the Court issued a bench ruling denying the                   conduct and the United States (id. at 27); and
motion for the reasons set forth on the                       finally, that Kalichenko lacked "fair
record. 1 The Court now issues this                           warning" that her conduct would expose her
Memorandum and Order supplementing its                        to U.S. criminal prosecution (id.).
bench ruling on the motion to dismiss,
including a more detailed discussion of the                       For the reasons discussed below, the
relevant case authority.                                      Court finds each of these challenges to be
                                                              without merit and denies the defendant's
    For the reasons set forth on the record on                motion to dismiss the indictment for lack of
March 22, 2016 and below, the Court holds                     jurisdiction. 3
(I) that 18 U.S.C. §§ 2251, 2252, and 2260,
proscribing the creation and distribution of                      A.       Extraterritoriality of 18 U.S.C.
child pornography, apply extraterritorially to                               §§ 2251, 2252, and 2260
a foreign national, such as Kalichenko, who
sends child pornography into the United                           The Court interprets federal law with the
States, and (2) the extraterritorial application              presumption that Congress ordinarily
of these statutes to Kalichenko does not                      legislates with respect to domestic matters.
violate due process because there is a                        See Morrison v. Nat'! Aust!. Bank, 561 U.S.
sufficient nexus between Kalichenko and the                   24 7, 255 (2010) (citing EEOC v. Arabian
                                                              Am. Oil Co., 499 U.S. 244, 248 (1991)).

1
  On April 4, 2016, Kalichenko pied guilty to the             extraterritorial reach of an ancillary offense, like
charges contained in the superseding indictment. A            aiding and abetting or conspiracy, is coterminous with
motion to withdraw the plea is currently pending              that of the underlying criminal statute."') (citing
before the Court.                                             United States v. Ali, 718 F.3d 929, 939 (D.C. Cir.
                                                              2013)).
2
  In addition to being charged with substantive crimes
under 18 U.S.C. § 225l(a) and (c), Kalichenko was             3
                                                                 As a threshold matter, the Court notes that no
charged under 18 U.S.C. § 2251 (e) for conspiracy to          evidentiary hearing on these issues was requested, nor
sexually exploit a minor. The Court's conclusions             is one required. As discussed in detail below, the
regarding the extraterritorial application of Sections        Court's ruling on these issues is based upon the nature
2251(a) and 225 l(c), discussed infra, apply with equal       of the charges themselves, as well as facts that are
force under Section 2251(e). See United States v.             contained in the defendant's motion papers and are
Hoskins, 902 F.3d 69, 96 (2d Cir. 2018) ("[C]ourts            undisputed for purposes of this motion.
have repeatedly ruled that '[g]enerally, the

                                                          2
"This presumption serves to protect against              looking to the statutory scheme as a whole
unintended clashes between our laws and                  and placing the particular provision within
those of other nations which could result in             the context of that statute." United States v.
international discord," Kiobel v. Royal Dutch            Epskamp, 832 F.3d 154, 162 (2d Cir. 2016)
Petroleum Co., 569 U.S. 108, 115 (2013)                  (citations omitted). This analysis also allows
(internal quotation omitted), and "applies               the Court to reference non-textual sources.
even if the potential for international discord          See Kollias, 29 F.3d at 73 (observing that in
is weak or nonexistent." Kollias v. D & G                Haitian Ctrs. Council, 509 U.S. at 177-78,
Marine Maint., 29 F.3d 67, 71 (2d Cir. 1994)             the Supreme Court analyzed whether
(citing Sale v. Haitian Ctr. Council, 509 U.S.           § 243(h) of the Immigration and Nationality
155, 173-74 (1993)).                                     Act of 1952 applied extraterritorially by
                                                         looking to all available evidence about the
     However, this is only a "canon of                   meaning of § 243(h)-the government
construction . . . rather than a limit upon              official at whom it is directed, its location in
Congress's power to legislate." Morrison,                the Act, its failure to suggest any
561 U.S. at 255 (citation omitted). "The                 extraterritorial   application,     the    1980
presumption against extraterritoriality . . . is         amendment that gave it a dual reference to
overcome         by        clearly      expressed        "deport or return," and the relevance of that
Congressional intent for a statute to apply              dual structure to immigration law in general).
extraterritorially."          Weiss    v.    Nat'/
Westminster Bank PLC, 768 F.3d 202, 2 I I                    If Congress intends for a statute to apply
(2d Cir. 2014); accord United States v. Vilar,           to extraterritorial acts, the Court can apply it
729 F.3d 62, 72 (2d Cir. 20 I 3) (recognizing            as long as doing so does not violate due
that the presumption against extra-                      process. See Yousef, 327 F.3d at 86; see also
territoriality applies to criminal, as well as           United States v. Pinto-Mejia, 720 F.2d 248,
civil, statutes but that "it is beyond doubt that,       259 (2d Cir. 1983) ("A United States court
as a general proposition, Congress has the               would be bound to follow Congressional
authority to enforce its laws beyond the                 direction unless [doing so] would violate the
territorial boundaries of the United States.")           due     process clause         of the     Fifth
(internal quotations omitted). "[C]ustomary              Amendment.").
international law may inform the judgment of
a court[,] ... [but] it cannot alter or constrain          i.      18 V.S.C. §§ 2251, 2252, and 2260
the making of law by the political branches of                      Apply to Foreign Nationals and
the government as ordained by the                                             U.S. Citizens
Constitution." United States v. Yousef, 327
F.3d 56, 92 (2d Cir. 2003).                                  18 U.S.C. §§ 225l(a) and (c), 2252(a)(l),
                                                         and 2260(a) each begin by broadly
    When the Court determines whether a                  prohibiting either "any person" (emphasis
statute applies extraterritorially, "[it] begin[s]       added) or "a person" from creating or
with the text of the statute to determine                transmitting images that depict sexually
whether the language has a plain and
unambiguous meaning." Louis Vuitton
Mal/etier S.A. v. LY USA, Inc., 676 F.3d 83,
I 08 (2d Cir. 2012) (citing Robinson v. Shell
Oil Co., 519 U.S. 337, 340 (1997)). A
statute's "meaning can best be understood by


                                                     3
explicit conduct involving a minor. 4 The                      the statutes at issue apply extraterritorially to
Second Circuit has read the term "any                          both U.S. citizens and foreign nationals.
person" as encompassing both U.S. citizens
and foreign nationals. See Epskamp, 832                             Congress was acutely aware of child
F.3d at 163 (stating that the term "any person                 pornography's global scope when it wrote the
(as compared with any United States                            Child Protection and Safety Act of 2006 and
citizen)" in the context of 21 U.S.C. § 959                    the Effective Child Pornography Prosecution
applies the statute to both citizens and foreign               Act of 2007. In the Child Protection and
nationals, and the term "any aircraft" applies                 Safety Act, Congress found "the interstate
the statute to aircraft registered to or owned                 market in child pornography is carried on to
by either citizens or foreign nationals)                       a substantial extent through the mails and
(emphasis added); cf United States v.                          other instrumentalities of interstate and
Hoskins, 902 F.3d 69, 92 (2d Cir. 2018)                        foreign commerce." Adam Walsh Child
(noting that the term "any person" includes                    Protection and Safety Act of 2006, Pub. L.
foreign nationals, but also observing that                     No. 109-248, § 501 (1 )(C) 120 Stat. 623
applying the Foreign Corrupt Practices Act to                  (2006). This finding was supplemented by
a foreign national not covered by the                          Congress's observation that this market is a
precisely defined categories of the statute,                   "multibillion dollar industry of global
would read the act as "rul[ing] the world").                   proportions" and "readily available through
                                                               virtually every      internet technology."
     The Second Circuit's interpretation of the                Effective Child Pornography Prosecution Act
term "any person" applies with equal force to                  of 2007, Pub. L. No. 110-358, § 102(1), (4),
the phrase "a person" utilized in the statutory                122 Stat. 4001 (2008). Ultimately, the
provisions at issue here. Both "a" and "any"                   "technological ease, lack of expense, and
function to broaden the term "person" and                      anonymity in obtaining and distributing child
ensure that the subsequent text applies to both                pornography over the internet has resulted in
foreign nationals and U.S. citizens. Thus, the                 an explosion in the multijurisdictional
Court holds that the plain and unambiguous                     distribution of child pornography." Id. at
language of 18 U.S.C. §§ 225l(a) and (c),                      § I 02(5).
2252(a)(1 ), and 2260(a) makes clear that
these statutes apply to both U.S. citizens and                     Given the size and breadth of child
foreign nationals. However, the Court must                     pornography's global market, restricting
still determine whether these statutes should                  these statutes to United States territory would
apply to these individuals only for conduct                    severely diminish their effectiveness. Thus,
within the U.S. territory.                                     Congress ensured that 18 U.S.C. §§ 2251,
                                                               2252, and 2260 were part of a statutory
    11.    18 U.S.C. §§ 2251, 2252, and 2260                   scheme designed to facilitate the prosecution
           Apply Extraterritorially                            of foreign and domestic producers,
                                                               distributors, and consumers of child
    As set forth below, the presumption                        pornography. See Yousef, 327 F.3d at 87
against extraterritoriality is overcome in the                 ("Congress      is   presumed to          intend
instant case by the plain text of the statutes                 extraterritorial application of criminal
which reflect the clear intent of Congress that                statutes where the nature of the crime does

4
  18 U.S.C. § 2251(e) defines the requisite penalties
for violating or attempting or conspiring to violate the
prior provisions in the statute.

                                                           4
not depend on the locality of the defendants'          to § 2251 (a) and § 2252(a)(l) to ensure that
acts and where restricting the statute to              those statutes would apply beyond the
United States territory would severely                 territory of the United States. Pub. L. No.
diminish the statute's effectiveness.")                110-358, § I 03, 122 Stat. 4001 (2008).
(citation omitted).
                                                            Although the Second Circuit has never
    18 U.S.C. § 2251(a) states that "any               decided this issue, other circuit courts have
person" is liable for punishment under                 reached a similar conclusion when
§ 2251 (e) ifs/he:                                     defendants       have       challenged       the
                                                       extraterritorial application of §§ 2251 and
    knows or has reason to know that [a]               2252. See United States v. Frank, 599 F.3d
    visual depiction [of sexually explicit              1221, 1233 (11th Cir. 2010) ("The language
    conduct involving a minor] will be                 of § 2251A requiring travel in foreign
    transported or transmitted using any               commerce, the broad sweep warranted by
    means or facility of interstate or                 child pornography offenses, and Congress's
   foreign commerce or in or affecting                 repeated efforts to prevent exploiters of
    interstate or foreign commerce or                  children from evading criminal punishment
    mailed, if that visual depiction was               demonstrate that Congress intended § 2251 A
    produced or transmitted using                      to apply extra-territoria1ly."); see also United
    materials that have been mailed,                   States v. Thomas, 893 F.2d l 066, 1068 (9th
    shipped, or transported in or affecting            Cir. 1990) ("Section 2251 (a) does not
    interstate orforeign commerce by any               explicitly state that it applies to conduct
    means, including by computer, or if                outside the United States .... [But] Congress
    such visual depiction has actually                 has created a comprehensive statutory
    been transported or transmitted using              scheme to eradicate sexual exploitation of
   any means or facility of interstate or              children."); United States v. Harvey, 2 F.3d
   foreign commerce or in or affecting                 1318, 1327-28 (3d Cir. 1993) (applying
    interstate or foreign commerce or                  U.S.S.G. § 2G2.4(c)(l) extraterritorially
    mailed.                                            because it closely resembles § 2251 (a),
                                                       which, as per Thomas, 893 F.2d at l 068,
 (emphasis added). Similarly, 18 U.S.C.                applies outside the United States). The Court
 § 2252(a)(l) provides that "any person" who           recognizes that these cases involved a U.S.
 "knowingly transports or ships using any              citizen or U.S. national as the defendant.
 means or facility of interstate or foreign            However, given the use by Congress of "any
 commerce or in or affecting interstate or             person" in the statutory provisions at issue,
foreign commerce by any means including by             the persuasive analysis contained in these
computer or mails any visual depiction [of a           decisions regarding the extraterritorial reach
 minor engaging in sexually explicit                   of these statutes certainly would extend to
conduct]" is liable to be prosecuted under the         this Court's decision in connection with a
 statute (emphasis added).                             foreign national.

    Based on Congress's findings and the                   The Court similarly holds that § 2251 (c)
plain text of the statutes, it is clear that the       applies to conduct outside of the United
Effective Child Pornography Prosecution Act            States. Section 2251 (c)(I) states that "any
of 2007 added the phrase "using any means              person," who, in the circumstances described
or facility of interstate or foreign commerce"         in § 2251 (c)(2), entices or uses a minor to


                                                   5
engage in sexually explicit conduct "outside               to engage in, or who has a minor
of the United States," for the purpose of                  assist any other person to engage in,
producing any visual depiction of such                     or who transports any minor with the
conduct, shall be punished as provided under               intent that the minor engage in any
subsection (e). § 2251(c)(2) specifies that                sexually explicit conduct for the
§ 2251 (c)(I) applies when the person either:              purpose of producing any visual
                                                           depiction of such conduct or for the
    (A) intends visual depiction[s of                      purpose of transmitting a live visual
    sexually explicit conduct involving a                  depiction of such conduct, intending
    minor] to be transported to the United                 that the visual depiction will be
    States, its territories or possessions,                imported or transmitted into the
    by any means, including by using any                   United States or into waters within 12
    means or facility of interstate or                     miles of the coast of the United
    foreign commerce or mail; or                           States ....

   (B) . . . transports such visual                   (emphasis added). A plain reading of this
   depiction to the United States, its                text also shows that Congress intended this
   territories or possessions, by any                 law to apply to U.S. citizens or foreign
   means, including by using any means                nationals who are based outside the United
   or facility of interstate or foreign               States and import, or intend to import, child
   commerce or mail.                                  pornography into the United States.

The Court concludes that this language is                 In sum, based upon the plain and
"plain and unambiguous," Louis Vuitton                unambiguous statutory language, which is
Malletier S.A, 676 F.3d at 108, and Congress          consistent with the findings of Congress in
intended this statute to apply to "any person"        enacting the statutes, the Court holds that 18
(U.S. citizen or forefgn national) who uses a         U.S.C. §§ 2251, 2252, and 2260 can be
minor to create child pornography overseas            applied extraterritorially to a non-citizen
and transports or intends to transport it into        acting outside the United States, if such
the United States.                                    application comports with due process.

    Finally, it is also evident that Congress         B.      Nexus to the United States
intended the scope of 18 U.S.C. § 2260(a) to
extend beyond the United States. 18 U.S.C.                Kalichenko argues in the alternative that,
§ 2260's title is "[p]roduction of sexually           even assuming that the statutes have
explicit depictions of a minor for importation        extraterritorial    application,     such     an
into the United States."        In order for          application to her conduct violates due
depictions to be "imported," they must                process due to a lack of nexus to the United
necessarily be created outside the United             States. The Court disagrees. As set forth
States and trafficked across the border.              below, the Court concludes that the
Specifically, § 2260(a) states that the statute       extraterritorial application of these statutes to
applies to:                                           Kalichenko does not violate due process
                                                      because there is a sufficient nexus between
   A person who, outside the United                   Kalichenko's conduct and the United States,
   States, employs, uses, persuades,                  such that application to her conduct would
   induces, entices, or coerces any minor             not be arbitrary or fundamentally unfair.


                                                  6
    Generally, "[a]cts done outside a                       When Congress intends for a law to apply
jurisdiction, but intended to produce and              extraterritorially, a defendant carries a heavy
producing detrimental effects within it,               burden if she seeks to show that a law's
justify a state in punishing the cause of the          extraterritorial application violates due
harm as if [s]he had been present at the effect,       process. See Epskamp, 832 F.3d at 168
if the state should succeed in getting [her]           (citing United States v. Ali, 718 F.3d 929,944
within its power." Strassheim v. Daily, 221            n.7 (D.C. Cir. 2013)). In cases involving the
U.S. 280, 285 (191 l); see also Pac. Merch.            illegal importation of narcotics by foreign
Shipping Ass'n v. Goldstene, 639 F.3d 1154,            nationals, the Second Circuit has expressly
 1170 (9th Cir. 2011) (explaining the                  rejected    the     "casual    invocation    of
precedent set by Strassheim.); Carvajal v.             constitutional . . . limitations on the
Artus, 07 Civ. 10634(CM)(AJBP), 2009 U.S.              extraterritorial application of federal laws
Dist. LEXIS 1335, at *8-10 (S.D.N.Y. Jan. 9,           designed to combat the distribution and
2009) (noting Judge Peck's discussion of the           importation of drugs into the United States."
First, Third, Fifth, and Eleventh Circuits'            United States v. Cohen, 427 F.3d 164, 168
modern application of Justice Holmes's                 (2d Cir. 2005) (citing Yousef, 327 F.3d at 86).
observation in Strassheim, 22 I U.S. at 285).
                                                           In the instant case, the defendant
     Thus, even if Congress writes a law to            maintains that a "review of the pertinent facts
apply beyond the territorial boundaries of the         surrounding       the      production      and
United States, in order "to apply [that] statute       transportation of the videos will clearly
... consistently with due process, there must          demonstrate that the 'aim' of the defendant's
be a sufficient nexus between the defendant            activity neither threatened the security or
and the United States, so that such                    governmental functions of the United States
application would not be arbitrary or                  nor caused harm inside the United States to a
fundamentally unfair." Yousef, 327 F.3d at             U.S. citizen or interests ...." (Mem. Law at
I I 1 (citing United States v. Davis, 905 F.2d         24.) To support this position, Kalichenko
245, 248-49 (9th Cir. 1990)). As the Second            states she was motivated by fear and
Circuit has explained, for "non-citizens               economic duress, and sent these videos to "a
acting entirely abroad, a jurisdictional nexus         single individual in the United States without
exists when the aim of [the] activity is to            any knowledge or intent that [they] be
cause harm inside the United States or to U.S.         disseminated to other individuals." (Id. at
citizens or interests." United States v. Al            27.)
Kassar, 660 F.3d 108, 118 (2d Cir. 2011)
(citing United States v. Peterson, 812 F.2d                The Court concludes that the defendant's
486, 494 (9th Cir. 1987)). Knowingly                   arguments lack merit and fail to satisfy the
exporting, or conspiring to export, illicit            defendant's heavy burden of showing that
material to the United States falls within this        extraterritorial application of these statutes
definition. See United States v. Umeh, 527 F.          violates due process in this case. Congress
App'x 57, 63 (2d Cir. 2013) ("[T]he                    has found that "child pornography is often
defendants conspired to distribute drugs with          used by pedophiles and child sexual abusers
the knowledge that they would be exported to           to stimulate and whet their own sexual
the United States, conduct that clearly falls          appetites, and as a model for sexual acting out
within Al Kassar's construction of due                 with children; such use of child pornography
process.").                                            can desensitize the viewer to the pathology of


                                                   7
sexual abuse or exploitation of children, so         little distinction in the harm caused by a
that it can become acceptable to and even            pedophile, be he a distributor or mere
preferred by the viewer." Child Pornography          consumer in child pornography, because the
Prevention Act of 1996, Pub. L. No. 104-208,         mere 'existence of and traffic in child
§ 121 (4), 110 Stat. 3009-26 (1996). As              pornographic images creates the potential for
discussed below, these and other compelling          many types of harm in the community and
harms to the United States are all implicated        presents a clear and present danger to all
by the defendant's conduct and would be              children."' United States v. MacEwan, 445
clearly understood by any person in                  F.3d 237, 250 (3rd Cir. 2006) (citing the
defendant's situation.                               Child Pornography Prevention Act of 1996,
                                                     Pub.L. No. 104-208 § 121, 110 Stat. at 3009,
     Even assuming arguendo that the                 3009-27 (1996)). The threat of these types of
defendant's primary motive was money and             harms to the United States is sufficient to
that she did not consciously plan for these          satisfy due process in this context, regardless
videos to harm the United States or U.S.             of whether such harms in fact occurred. See
citizens or interests, her prosecution for the       Al Kassar, 660 F.3d at 118 ("If an undercover
crimes in this case is still completely              operation exposes criminal activity that
consistent with due process. Regardless of           targets U.S. citizens or interests or threatens
her economic motive, Kalichenko's clear              the security or government functions of the
"aim" was to create and export these images          United States, a sufficient jurisdictional
and videos of child pornography to a U.S.            nexus exists notwithstanding that the
citizen in the United States, and the harm           investigation took place abroad and focused
caused to the United States by such conduct          only on foreign persons.").
is obvious. By sending over twenty such
videos to Valerio in New York, Kalichenko                Thus, under applicable Supreme Court
was actively fueling Valeria's desire to             and      Second      Circuit    jurisprudence,
obtain child pornography and was potentially         Kalichenko's intent to create and sell child
encouraging him to engage in the sexual              pornography to a United States citizen, and to
exploitation of children in the United States.       export such images into the United States,
Moreover, although Kalichenko may not                clearly create a sufficient nexus to the United
have intended for Valerio to share the child         States to satisfy due process regardless of
pornography, she certainly knew that she had         Kalichenko's ultimate aim or motivation.
no control over that decision. Thus, these           See generally Umeh, 521 F. App'x at 63
videos harmed U.S. interests by encouraging          (sufficient nexus existed because each
Valerio (and potentially others, if such             defendant entered the conspiracy knowing
images were shared) to potentially physically        that the cocaine would be sent to the United
harm children in the United States. In               States); see also United States v. Rojas, 812
addition, Kalichenko's conduct also could            F.3d 382, 393 (5th Cir. 2016) (due process
have encouraged Valerio (and anyone with             nexus satisfied "because defendants were
whom he shared the images) to seek                   charged with acting with the intent or
additional child pornography from other              knowledge that drugs would be unlawfully
sources, thereby further endangering children        imported into the United States") (citing Al
in the United States due to the demand               Kassar, 660 F.3d 108, 118 (2d Cir. 2011));
created for such images. As the Third Circuit        United States v. Gasperini, l 6-CR-441
noted, in connection with the Congressional          (NGG), 2017 WL 2399693, at *9 (E.D.N.Y.
findings on Section 2251, "Congress found            June I, 2017) ("While Defendant argues that


                                                 8
the ultimate aim of the alleged fraud targeted                 U.S. law enforcement had jurisdiction to
foreign companies and persons, that larger                     prosecute his violation of 18 U.S.C.
aim does not negate the goal of the charged                    § 2252(a). Id.
activity: targeting computers in the U.S. for
intrusion and exploitation. This alleged                           Kalichenko, like Mancini, is a foreign
purpose is sufficient to satisfy due process                   national who knowingly sent child
limitations on extraterritoriality.") (citation                pornography into the United States.
omitted); United States v. Mostafa, 965 F.                     Congress has found that this material is both
Supp. 2d 451,459 (S.D.N.Y. 2013) ("Here, it                    harmful to U.S. interests and persons for
is alleged that two of the hostages were                       obvious reasons. See Child Pornography
American citizens. Defendant argues that                       Prevention Act of 1996, Pub. L. No. I 04-208,
while this may be true, there is no allegation                 § 121, 110 Stat. 3009-26 (1996). There is
that he intended to harm the United States or                  nothing arbitrary or fundamentally unfair
its citizens. However, Defendant's specific                    about Kalichenko's prosecution in the United
intent to harm Americans is not what the law                   States for such conduct. Accordingly, the
requires.    Rather, Courts have found a                       Court finds that Kalichenko's alleged crimes
sufficient nexus to exist based upon factors                   meet the nexus requirement under the Due
such as the defendant's citizenship or                         Process Clause.
residency, the location of the acts allegedly
giving rise to the suit and whether those acts                 C.       Fair Warning
could be expected to or did produce an effect
in the United States.") (citations and                             To the extent that Kalichenko also
quotations omitted).                                           contends that she lacked fair warning of
                                                               prosecution (see Mem. Law at 27), the Court
    When faced with similar facts in United                    also finds that argument unpersuasive.
States v. Moncini, 882 F.2d 401 (9th Cir.
1989), the Ninth Circuit arrived at this same                     As the Supreme Court articulated m
conclusion. 5 Mancini, a citizen and resident                  Bouie v. City of Columbia,
of Italy, mailed child pornography from Italy
to an undercover officer in the United States                       The constitutional requirement of
and was arrested when he arrived in New                             definiteness is violated by a criminal
York. Id. at 402-03. On appeal, Mancini                             statute that fails to give a person of
claimed the district court lacked jurisdiction                      ordinary intelligence fair notice that
because his offense ended when he mailed                            [her] contemplated conduct is
the illicit material from Italy. Id. at 403.                        forbidden by the statute.         The
However, the Ninth Circuit reasoned that part                       underlying principle is that no
of Mancini's offense was committed in the                           [defendant] shall be held criminally
United States because he intended for the                           responsible for conduct which she
proscribed material to reach California. Id.                        could not reasonably understand to be
Because Mancini's offense continued into                            proscribed.
the United States, the Ninth Circuit found
5
  The Court notes that the Second Circuit has often            with due process); see also Al Kassar, 660 F.3d at I 18
cited Ninth Circuit law when deciding nexus                    (citing Peterson, 812 F.2d at 494 ), for the proposition
challenges. See e.g., Yousef, 327 F.3d at 111 (citing          that a nexus exists when the aim of the activity is to
Davis, 905 F.2d at 248-49), for the proposition that a         cause harm inside the United States or to U.S. citizens
sufficient nexus between the defendant and the United          or interests).
States must exist for a statute to be applied consistent

                                                           9
378 U.S. 347, 35 l (1964) (internal quotation                   law. Prior to the creation of its constitution,
omitted).      The Second Circuit has                           Ukraine signed the Convention on the Rights
emphasized that "[t]air warning does not                        of the Child and ratified the treaty's
require that the defendants understand that                     provisions shortly after Ukraine gained its
they could be subject to criminal prosecution                   independence.        See United Nations
in the United States so long as they                            Convention on the Rights of the Child Arts.
reasonably understand that their conduct was                    1-41, Aug. 28, 1991, 1577 U.N.T.S. 3, 55
criminal and would subject them to                              I.L.M. 1448 (entered into force Sept. 27,
prosecution somewhere." Al Kassar, 660                          1991 ). Article 34 of this treaty provides:
F.3d at 119 (emphasis in original). As
discussed below, creating and selling child                         States Parties undertake to protect the
pornography is so evidently criminal that the                       child from all forms of sexual
defendant     should      have     reasonably                       exploitation and sexual abuse. For
understood her actions could lead to                                these purposes, States Parties shall in
prosecution somewhere.                                              particular take all appropriate
                                                                    national, bilateral and multilateral
    As a threshold matter, the summary of the                       measures to prevent:
evidence contained in the defendant's own
motion papers suggests that the defendant                           (a) The inducement or coercion of a
believed that Valerio' s actions were illegal                           child to engage in any unlawful
under U.S. law, and she was concerned that                              sexual activity;
she, herself, could be prosecuted in the
United States. (See Mem. Law Supp. at 4-6,                          (b) The exploitative use of children in
27.) For example, in an August 23, 2013                                 prostitution or other unlawful
email, Kalichenko informed Valerio that she                             sexual practices;
and her new fiancee would "submit all [the
evidence against you] directly to New York                          (c) The exploitative use of children in
police."6 (Id at 4.) She then added, "[you]                             pornographic performances and
are a mentally sick person and you must be                              materials.
stopped." (Id.) Furthermore, when she was
interviewed by an Assistant Legal Attache                       Approximately four years and ten months
(ALA T) in the American Embassy,                                after ratifying the treaty, Ukraine wrote its
Kalichenko expressed her concern that she                       constitution, which contained Article 52.
could be prosecuted by U.S. law                                 CONSTITUTION OF UKRAINE, Jun. 28, 1996,
enforcement. (Id. at 27.) After the ALA T                       Art. 52 (1996). This provision states "[a]ny
advised her that U.S. prosecutors could not                     violence against a chi Id, or his or her
bring charges in Ukraine, she then asked "if                    exploitation, shall be prosecuted by law." Id.
she would get in trouble for [her actions] if                   Given this history, the Court reads the phrase
she returned to the US for a visit or school."                  "his or her exploitation" in Article 52 as
(Id.)                                                           consistent with Ukraine's commitment to
                                                                Article 34 of the Convention on the Rights of
   In any event, the creation and sale of child                 the Child and its proscription on the
pornography is also illegal under Ukrainian                     exploitative use of children. Thus, the Court

6
  The Court also notes that one of the exhibits attached        by cellphone because she knew it was wrong. ( Ex. 10,
to defendant's papers references that Kalichenko told           ECF No. 58-12 at 2.)
the FBI that she deleted the videos she sent to Valerio

                                                           10
finds that Ukraine's constitution proscribes           Video, Inc., 513 U.S. 64, 72 (1994) (holding
the sexual exploitation and abuse of children.         that conviction under 18 U.S.C. § 2252,
                                                       prohibiting interstate commerce in child
    To the extent that Kalichenko argues that          pornography, only requires proof of the
she did not believe that her conduct                   defendant's knowledge that the children
(including the creation of child pornography           depicted are minors); see also Moncini, 882
in the Ukraine) was illegal under Ukrainian            F.2d at 405 (holding that in 18 U .S.C. § 2252
law, the Court finds that argument to be               the word "knowingly" only requires that the
patently without merit. There is nothing in            defendant be aware of the facts surrounding
the record to support that baseless contention.        his crime, i.e., the images sent depict a minor
The fact that defendant was worried about her          engaging in sexually explicit acts).
potential prosecution in the United States in          Similarly, the language of the Ukrainian
conversations with the FBI does not                    Constitution, regardless of Kalichenko's
demonstrate that she had no concern about              awareness of it, would clearly put her on
prosecution in the Ukraine; rather, the failure        notice that her alleged conduct in this case
to mention that concern more likely reflected          would place her in violation of Ukrainian
her belief that Ukrainian officials had no             law.
knowledge of her conduct and were not likely
to become involved. Similarly, although                    The Second Circuit does not require that
Kalichenko points to the fact that her church          the person actually be aware that the conduct
members sought to counsel her upon learning            violates the law in order to satisfy due process
of her conduct rather than contacting local            for purposes of extraterritorial application of
authorities (Mem. Law Supp. at 28), the                U.S. law; rather, the law requires that a
action of church members does not mean that            defendant "reasonably understand" that the
Kalichenko did not understand her conduct              conduct would subject him or her to criminal
violated United States and/or Ukrainian law.           prosecution somewhere. Al Kassar, 660 F.3d
                                                       at 119. This would include situations where
    More importantly, even assuming                    the conduct is "self-evidently criminal." Id.
arguendo that Kalichenko did not understand            Therefore, the standard is an objective, rather
her conduct violated Ukrainian or U.S. law,            than subjective, one. Here, because it would
such a lack of understanding would still not           be self-evident to any reasonable person that
be sufficient to demonstrate a lack of "fair           creating child pornography and sending it to
warning" under the Due Process Clause. See             the United States would subject that person to
United States v. George, 386 F.3d 383, 390             criminal prosecution somewhere (including
(2d Cir. 2004 ). "The general rule that                the United States), any purported lack of such
ignorance of the law or a mistake of law is no         understanding of the law by Kalichenko does
defense to criminal prosecution is deeply              not violate the "fair warning" requirement of
rooted in the American legal system." Cheek            the Due Process Clause. See, e.g, Epskamp,
v. United States, 498 U.S. 192, 199 (1991).            832 F.3d at 169 ("Here, Epskamp's behavior
If the defendant was fully aware that her              was self-evidently criminal, and he had every
daughter was a minor and that the sexually             reason to anticipate prosecution for his
explicit images and videos she produced                conduct. In sum, no due process violation
were destined for the United States, any               occurred when Epskamp was haled into
person examining U.S. law would understand             United States court.") (internal citation
that he or she faced criminal exposure under           omitted).
such law. See United States v. X-Citement


                                                  11
    In Moncini, the Ninth Circuit also                               II. CONCLUSION
rejected this precise argument. 882 F.2d at
405-406. In particular, the court explained:               For the reasons set forth herein, and in the
                                                       Court's ruling from the bench on March 22,
   Even assuming Mancini was ignorant                  2016, the defendant's motion to dismiss the
   of the law as he claims, he must bear               indictment for lack of jurisdiction is denied.
   the risk of the potential illegality of
   his conduct. The child pornography                                 SOORD~RED.
   laws are directly related to a
   commonly understood moral censure.                                   S/ JOSEPH F BIANCO
   The very nature of child pornography,
   which is commonly regulated                                        ~'ffEPffF. BIANCO           ...___
   throughout the world, should cause a                               ttJ1ited States District Judge
   reasonable person to investigate the
   laws of the United States before                    Dated: April I 0, 20 I 9
   sending such material into this                     Central Islip, New York
   country. This is not a case where due
   process prohibits convicting a person                                    ***
   who has unwittingly broken the law                  The government is represented by Allen Lee
   through conduct which an ordinary                   Bode, United States Attorneys Office,
   person would not assume to be at least              Eastern District of New York, 610 Federal
   potentially criminal.                               Plaza, Central Islip, NY 11722. Defendant is
                                                       represented    by Murray Singer, 14
ld. (citations omitted); see also United Stales        Vanderventer Avenue, Suite 212, Port
v. Martinez-Hidalgo, 993 F .2d 1052, 1056              Washington, NY 10050.
(3d Cir. 1993) ("Inasmuch as the trafficking
of narcotics is condemned universally by
law-abiding nations, we see no reason to
conclude that it is 'fundamentally unfair' for
Congress to provide for the punishment of
persons apprehended with narcotics on the
high seas.").

    In sum, as it relates to extraterritorial
application of the child pornography statutes
to Kalichenko's alleged conduct in the instant
case, the constitutional requirement of fair
warning under the Due Process Clause is
satisfied. Accordingly, defendant's motion
to dismiss the indictment on this ground is
denied.




                                                  12
